DETAILED ACTION
This Office Action is in response to the amendment filed April 11, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulicny et al. (USP 7,025,328) in view of Berthold et al. (USP 6,152,642).
Referring to Figures 1-4, Ulicny teaches an actuator (10), the actuator comprising: a housing (12); a drive member (14) supported within the housing, the drive member configured to operably engage and rotate an elongated member (32); a shaft adapter (20) supported relative to the drive member adjacent a first end of the housing, the shaft adapter comprising: a drive member engaging portion (24); and an elongated member engaging portion (22) configured to secure and rotationally fix the shaft adapter relative to an elongated member; a wall defining a slot (such as 46 in Fig. 7) that is configured to receive a securement element of an anti-rotation bracket. 
Ulicny does not teach a positioning device supported relative to the wall, the positioning device including an engagement structure configured to engage a securement element of an anti-rotation bracket that has been inserted into the slot;-3- 4861-5900-1622Atty. Dkt. No. 19-0698-US (112444-1216)wherein the engagement structure defines a first travel path along the slot having a first length during installation of the actuator, and defines a second travel path along the securement slot having a second length during operation of the actuator, the second length being greater than the first length.  
Berthold illustrates in Figs. 5-6, a connection between two component, the connection arrangement having a wall defining a slot (5) that is configured to receive a securing element (7), a positioning device (8) supported relative to the wall, the positioning device including an engagement structure (between areas 19 and 20) configured to engage the securement element that is inserted into the slot;-3- 4861-5900-1622Atty. Dkt. No. 19-0698-US (112444-1216)wherein the engagement structure defines a first travel path (A, see annotate Fig. below) along the slot having a first length during installation, and defines a second travel path (B, see annotate Fig. below) along the securement slot having a second length during operation, the second length being greater than the first length.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the slot of Ulicny with a positioning device having first and second travel paths, as taught by Berthold, motivation being to provide a more secure connection that eliminates play between the joined components.
	 



[AltContent: textbox (B)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image1.png
    167
    198
    media_image1.png
    Greyscale

With respect to claim 10, Ulicny modified with Berthold teaches the first travel path is defined between an open end of the slot and a first position along the length of the slot, and the second travel path is defined between the open end of the slot and a second position along the length of the slot that is located between the first position and a closed end of the slot.  
With respect to claim 11, Ulicny modified with Berthold teaches the engagement structure comprises a passageway that defines each of the first travel path and the second travel path, the securement element being positioned within the passageway of the positioning device during installation of the actuator.  
With respect to claim 12, Berthold illustrates the engagement structure comprises a pair of legs, and wherein the passageway is defined between a first leg and a second leg of the pair of legs.  
With respect to claim 13, Ulicny modified with Berthold teaches a portion of the passageway extending along the slot between the second position and the closed end of the slot is defined by a first width during installation of the actuator (prior to the bolt 7 being positioned in the second area 20 of Ulicny), and by a second width during operation of the actuator (when the bolt 7 is positioned in the second area 20 of Ulicny), the second width being greater (because the bolt having a diameter that is larger than the distance between the spring arms 10 in the second area 20 of Ulicny) than the first width.  
With respect to claim 14, Berthold illustrates the positioning device is defined by a spring clip.
With respect to claim 15, Ulicny modified with Berthold teaches the positioning device further comprising a constricted portion (between area 19 and 20 of Berthold) that is located at a third position along the length of the slot located between the first position and the open end of the slot, wherein a width of the travel path at the constricted portion is less than a width of the securement element.
  With respect to claim 16, Ulicny modified with Berthold teaches the engagement structure extends across a width of the slot at a location along the length of the slot corresponding to the first position during installation of the actuator, and extends across a width of the slot at a location along the length of the slot corresponding to the second position during operation of the actuator.
   With respect to claim 21, Ulicny modified with Berthold teaches during installation of the actuator, a geometry of the engagement structure guides insertion of the securement element into the slot along the first travel path to an end of the first travel path, wherein the positioning device is configured to limit further insertion of the securement element into the slot by exerting a reactive force to the securement element in response to further insertion of the securement element into the slot.  

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues Ulicny and Berthold, alone or in combination, fail to disclose “the engagement structure defines a first travel path along the slot having a first length during insulation of the actuator, and defines a second travel path along the securement slot having a second length during operation of the actuator, the second length being greater than the first length” as recited in claim 9.  As described above, Berthold illustrates in Figs. 5-6,  a connection between two component, the connection arrangement having a wall defining a slot (5) that is configured to receive a securing element (7), a positioning device (8) supported relative to the wall, the positioning device including an engagement structure (between areas 19 and 20) configured to engage the securement element that is inserted into the slot;-3- 4861-5900-1622Atty. Dkt. No. 19-0698-US (112444-1216)wherein the engagement structure defines a first travel path (A, see annotate Fig. above) along the slot having a first length during installation, and defines a second travel path (B, see annotate Fig. above) along the securement slot having a second length during operation, the second length being greater than the first length.  It would have been obvious to an engineer in the art to combine the teachings of Ulicny and Berthold to provide an actuator with a securing element in the actuator slot, wherein the securing element is configured with an engagement structure that defines first and second travel paths as recited by the claims.
Applicant argues the spring clamp of Berthold is not a positioning device but is a connecting device for physically connecting and retaining two components.  Referring to Figs. 5-6, Berthold illustrates the positioning device (8) including an engagement structure (between areas 19 and 20) configured to position the securing element (7) in a first position (area 19) along the slot (5) during installation, and position the securing element (7) in a second position (area 20) along the slot (5) during operation.
-3- In view of the foregoing, claims 9-16 and 21 stand rejected as not distinguishing over the prior art.

Allowable Subject Matter
Claims 1, 4-8, 17-20, and 22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658